Liacos, J.
(dissenting, with whom Abrams, J., joins). I respectfully dissent for the reasons stated in my opinion in Lydon v. Commonwealth, ante 356 (1980). The record does not make clear the grounds for the judge’s decision in the Boston Juvenile Court to remand to the West Roxbury Court. The Boston Juvenile Court should be directed to rule on the sufficiency of the evidence. If the judge determines *385that the first trial involved mere trial error, retrial should not be barred. If, on the other hand, the motion judge determines that there was a failure of proof at the first hearing, any further proceedings on the same charge should be barred.